      Case 2:19-cv-00282-JTR     ECF No. 19   filed 08/31/20   PageID.384 Page 1 of 16




 1
 2
 3
 4
                                                                              FILED IN THE
 5                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 6
                             UNITED STATES DISTRICT COURT           Aug 31, 2020
 7
                                                                         SEAN F. MCAVOY, CLERK

 8                      EASTERN DISTRICT OF WASHINGTON
 9
10   JAMES A.,                                    No. 2:19-CV-0282-JTR
11
                  Plaintiff,                      ORDER GRANTING DEFENDANT’S
12                                                MOTION FOR SUMMARY
13                      v.                        JUDGMENT
14   ANDREW M. SAUL,
15   COMMISSIONER OF SOCIAL
     SECURITY,
16
17                Defendant.
18
19         BEFORE THE COURT are cross-motions for summary judgment. ECF
20   No. 15, 17. Attorney Chad L. Hatfield represents James A. (Plaintiff); Special
21   Assistant United States Attorney Shata Ling Stucky represents the Commissioner
22   of Social Security (Defendant). The parties have consented to proceed before a
23   magistrate judge. ECF No. 7. After reviewing the administrative record and the
24   briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
25   Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
26                                   JURISDICTION
27         Plaintiff filed an application for Supplemental Security Income in March
28   2014, alleging disability since June 15, 2011, due to chronic neck and shoulder


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
      Case 2:19-cv-00282-JTR      ECF No. 19    filed 08/31/20   PageID.385 Page 2 of 16




 1   pain; loss of feeling in both arms; nerve damage in both hands; headaches; arthritis
 2   in shoulder and spine; and torn rotator cuff of left shoulder. Tr. 159, 188. The
 3   application was denied initially and upon reconsideration. Administrative Law
 4   Judge (ALJ) Caroline Siderius held a hearing on May 9, 2016, Tr. 33-69, and
 5   issued an unfavorable decision on June 7, 2016, Tr. 20-28. The Appeals Council
 6   denied Plaintiff’s request for review on June 17, 2019. Tr. 1-6. The ALJ’s June
 7   2016 decision thus became the final decision of the Commissioner, which is
 8   appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this
 9   action for judicial review on August 15, 2019. ECF No. 1.
10                               STATEMENT OF FACTS
11         Plaintiff was born on October 29, 1964, and was 49 years old on the
12   disability application date, March 14, 2014. Tr. 159. He completed high school in
13   1982. Tr. 54, 189. Plaintiff testified at the administrative hearing on May 9, 2016,
14   that he last worked for a window manufacturing company in 2011. Tr. 41-42.
15   Plaintiff’s disability report indicates he worked for that window manufacturing
16   company starting in 2008 but stopped working altogether in June 2011 because of
17   his conditions. Tr. 188-190.
18         Plaintiff testified at the administrative hearing that he has had trouble with
19   his shoulders for about 10 years. Tr. 41. He indicated 90 percent of the time he
20   wears a sling for his left arm, which was recommended by his treating physician
21   Dr. Gaddy, and puts a pillow under his left arm while sitting on a couch to support
22   the weight of the arm. Tr. 43, 62. He stated he tries to not use his left arm at all.
23   Tr. 49.
24         Plaintiff testified he is only able to stand and/or walk a couple of hours at
25   one time before needing to sit. Tr. 44, 45. He stated that putting on his socks or
26   shoes can aggravate the left shoulder (making it pop or dislocate), so he has
27   modified the way he dresses by using only his right arm. Tr. 46-47. He indicated
28   he is able to dress, eat and drink and do some household tasks, but he no longer


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
      Case 2:19-cv-00282-JTR      ECF No. 19     filed 08/31/20   PageID.386 Page 3 of 16




 1   mows the law, goes fishing, lifts heavy things, or works on his cars. Tr. 47, 50, 67.
 2   He is able to use a computer, but he tries to only use his right arm and his right
 3   hand will go to sleep and cramp up after about 10 minutes of use. Tr. 48, 49. He
 4   is also able to drive, but he switches hands, back and forth, while driving. Tr. 52.
 5         Plaintiff testified he has been prescribed hydrocodone, ibuprofen and a
 6   muscle relaxer, and he indicated the medications did help. Tr. 51. He stated that
 7   using a heating pad and a hot tub also helped his shoulder pain. Tr. 45.
 8                                STANDARD OF REVIEW
 9         The ALJ is responsible for determining credibility, resolving conflicts in
10   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
11   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
12   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
13   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
14   only if it is not supported by substantial evidence or if it is based on legal error.
15   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
16   defined as being more than a mere scintilla, but less than a preponderance. Id. at
17   1098. Put another way, substantial evidence is such relevant evidence as a
18   reasonable mind might accept as adequate to support a conclusion. Richardson v.
19   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
20   rational interpretation, the Court may not substitute its judgment for that of the
21   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
22   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
23   administrative findings, or if conflicting evidence supports a finding of either
24   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
25   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
26   supported by substantial evidence will be set aside if the proper legal standards
27   were not applied in weighing the evidence and making the decision. Brawner v.
28   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
      Case 2:19-cv-00282-JTR     ECF No. 19    filed 08/31/20   PageID.387 Page 4 of 16




 1                      SEQUENTIAL EVALUATION PROCESS
 2         The Commissioner has established a five-step sequential evaluation process
 3   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
 4   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
 5   proof rests upon the claimant to establish a prima facie case of entitlement to
 6   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
 7   claimant establishes that a physical or mental impairment prevents the claimant
 8   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
 9   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
10   shifts to the Commissioner to show (1) the claimant can make an adjustment to
11   other work; and (2) the claimant can perform specific jobs that exist in the national
12   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-1194 (9th
13   Cir. 2004). If a claimant cannot make an adjustment to other work in the national
14   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
15                           ADMINISTRATIVE DECISION
16         On June 7, 2016, the ALJ issued a decision finding Plaintiff was not disabled
17   as defined in the Social Security Act.
18         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
19   activity since March 14, 2014, the disability application date. Tr. 22.
20         At step two, the ALJ determined Plaintiff had the following severe
21   impairments: osteoarthritis of the bilateral shoulders and asthma. Tr. 22.
22         At step three, the ALJ found Plaintiff did not have an impairment or
23   combination of impairments that meets or medically equals the severity of one of
24   the listed impairments. Tr. 22-23.
25         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
26   Plaintiff could perform light exertion level work with the following limitations: he
27   could lift or carry up to 20 pounds occasionally and 10 pounds frequently and had
28   no limitations in standing, walking or sitting; he could occasionally stoop, crouch,


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
      Case 2:19-cv-00282-JTR      ECF No. 19    filed 08/31/20   PageID.388 Page 5 of 16




 1   and kneel, but could never climb ladders, ropes or scaffolds; he could not reach
 2   overhead and could not push or pull with the left dominant arm; he could
 3   occasionally reach in other directions with the left dominant arm; he could
 4   occasionally handle and frequently finger and feel with the left hand; he could
 5   occasionally reach overhead with the right arm, but frequently reach in all other
 6   directions; he could frequently handle, finger and feel with the right hand; he could
 7   have no exposure to unprotected heights or the operation of vibrating machinery;
 8   and he must avoid uneven surfaces and concentrated exposure to odors, dusts,
 9   gases and fumes. Tr. 23.
10         At step four, the ALJ found Plaintiff was not able to perform his past
11   relevant work. Tr. 26.
12         At step five, the ALJ determined that, based on the testimony of the
13   vocational expert, and considering Plaintiff’s age, education, work experience, and
14   RFC, Plaintiff was capable of making a successful adjustment to other work that
15   exists in significant numbers in the national economy, including the jobs of
16   sandwich board carrier, counter clerk and usher. Tr. 27-28.
17         The ALJ thus concluded Plaintiff was not under a disability within the
18   meaning of the Social Security Act at any time from March 14, 2014, the disability
19   application date, through the date of the ALJ’s decision, June 7, 2016. Tr. 28.
20                                          ISSUES
21         The question presented is whether substantial evidence supports the ALJ’s
22   decision denying benefits and, if so, whether that decision is based on proper legal
23   standards.
24         Plaintiff raises the following issues of review: (1) Did the ALJ err in
25   improperly rejecting the opinions of Plaintiff’s medical providers; (2) Did the ALJ
26   err in failing to find Plaintiff’s impairments meet or equal a Listing at step three;
27   (3) Did the ALJ err in rejecting Plaintiff’s subjective complaints; and (4) Did the
28   ALJ err in failing to conduct an adequate analysis at step five? ECF No. 15 at 6.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
      Case 2:19-cv-00282-JTR     ECF No. 19    filed 08/31/20   PageID.389 Page 6 of 16




 1                                      DISCUSSION
 2   A.     Medical Opinion Evidence
 3          Plaintiff contends the ALJ erred by failing to accord greater weight to the
 4   medical opinions of examining physician W. Rex Stahly, M.D., and reviewing
 5   physician J. Dalton, M.D. ECF No. 15 at 9-11.
 6          In a disability proceeding, the courts distinguish among the opinions of three
 7   types of acceptable medical sources: treating physicians, physicians who examine
 8   but do not treat the claimant (examining physicians) and those who neither
 9   examine nor treat the claimant (nonexamining physicians). Lester, 81 F.3d at 830.
10   A treating physician’s opinion carries more weight than an examining physician’s
11   opinion, and an examining physician’s opinion is given more weight than that of a
12   nonexamining physician. Benecke v. Barnhart, 379 F.3d 587, 592 (9th Cir. 2004);
13   Lester, 81 F.3d at 830. In weighing the medical opinion evidence of record, the
14   ALJ must make findings setting forth specific, legitimate reasons for doing so that
15   are based on substantial evidence in the record. Magallanes v. Bowen, 881 F.2d
16   747, 751 (9th Cir. 1989).
17          Dr. Stahly completed a Physical Functional Evaluation form report on
18   February 20, 2015. Tr. 241-245. Dr. Stahly wrote that Plaintiff had severe left
19   shoulder spasm and loss of motion and mild right shoulder rotator cuff syndrome.
20   Tr. 243. He opined the impairments caused Plaintiff to be “severely limited” or
21   unable to meet the demands of sedentary work. Tr. 242. On March 13, 2015, Dr.
22   Dalton reviewed the record, which included only the report of Dr. Stahly and a
23   2007 report of Dr. Gaddy, Tr. 246, and assessed “severe limitation” in gross or fine
24   motor skill restrictions based on internal derangement of the shoulder and
25   degenerative joint disease, Tr. 247, 248. He wrote that Plaintiff’s left shoulder was
26   “frozen” and the right shoulder was sore but usable. Tr. 248. Dr. Dalton checked
27   a box indicating Plaintiff was able to perform “less than sedentary” level work. Tr.
28   247.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
      Case 2:19-cv-00282-JTR     ECF No. 19    filed 08/31/20   PageID.390 Page 7 of 16




 1         The ALJ accorded no weight to the reports of Drs. Stahly and Dalton. Tr.
 2   26. The ALJ noted Dr. Stahly acknowledged he did not review any radiology
 3   imaging and did not indicate any other objective medical evidence in support of his
 4   assessed limitations and that Dr. Dalton based his opinion on Dr. Stahly’s report.
 5   Tr. 26. The ALJ concluded the opinions of these medical professionals were
 6   unsupported by objective medical evidence and the clinical findings documented
 7   by other physicians of record. Id.
 8         The Ninth Circuit has held that the Commissioner need not accept a
 9   physician’s opinion that is brief, conclusory, and inadequately supported by
10   clinical findings. See Batson v. Commissioner of Social Security Administration,
11   359 F.3d 1190, 1195 (9th Cir. 2004); Thomas v. Barnhart, 278 F.3d 947, 957 (9th
12   Cir. 2002) (“The ALJ need not accept the opinion of any physician, including a
13   treating physician, if that opinion is brief, conclusory, and inadequately supported
14   by clinical findings.”); Holohan v. Massanari, 246 F.3d 1195, 1202 n. 2 (9th Cir.
15   2001) (stating that a physician’s opinion may be “entitled to little if any weight”
16   where the physician “presents no support for her or his opinion”); Tonapetyan v.
17   Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (“When confronted with conflicting
18   medical opinions, an ALJ need not accept a treating physician’s opinion that is
19   conclusory and brief and unsupported by clinical findings.”); Magallanes v.
20   Bowen, 881 F.2d 747, 751 (9th Cir. 1989); Crane v. Shalala, 76 F.3d 251, 253 (9th
21   Cir. 1996) (holding that an ALJ may reject check-off forms that do not contain an
22   explanation of the bases for their conclusions).
23         As indicated by the ALJ, Dr. Stahly’s report lists no laboratory, imaging,
24   range of motion or other diagnostic test results that he reviewed, Tr. 243, yet he
25   concluded Plaintiff would be severely limited and unable to meet the demands of
26   even sedentary work for an unknown period of time, Tr. 242. Tr. 26. Although
27   Dr. Stahly recorded a restricted range of motion in Plaintiff’s shoulders, Tr. 245,
28   these findings do not support the significant restrictions assessed by Drs. Stahly


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
       Case 2:19-cv-00282-JTR     ECF No. 19    filed 08/31/20   PageID.391 Page 8 of 16




 1   and Dalton regarding Plaintiff’s handling abilities, fine motor functioning and
 2   abilities to stand, walk and sit. Tr. 26, 243, 247. Reviewer Dalton provided no
 3   objective findings in support of his assessed limitations. The conclusory limitation
 4   findings of Drs. Stahly and Dalton are unsupported.
 5         As determined by the ALJ, the reports of Drs. Stahly and Dalton, were
 6   additionally inconsistent with the objective medical evidence of record and the
 7   clinical findings documented by other physicians. See Tr. 229-231 (2006
 8   evaluation with treating physician James Gaddy, M.D., revealed limited range of
 9   motion in Plaintiff’s shoulders but a restriction to light exertion level work); 233
10   (Dr. Gaddy noted full range of motion in June 2014); 235-237 (Plaintiff reported to
11   Robert J. Rose, M.D., in June 2014 that he was able to walk, sit, and stand without
12   difficulty; Dr. Rose found Plaintiff’s motor strength was 4-5/5 in all elements
13   affecting the shoulders, elbows, wrists, hips, knees and ankles, overall dexterity
14   was adequate, and ability to handle, grasp and manipulate did not appear to be
15   affected); 240 (June 2014 imaging reveals only mild osteoarthritis of the bilateral
16   shoulders and acromioclavicular joints); 85-88 (state agency reviewing physician
17   Gordon Hale, M.D., opined in October 2014 that Plaintiff was capable of
18   performing light exertion level work with some postural, reaching and
19   environmental limitations); 267 (July 2015 examination revealed 5/5 strength in
20   upper and lower extremities); 257 & 280 (examination with Steven R. Goodman,
21   M.D., in April 2016 revealed restricted range of motion in the shoulders but 5/5
22   strength in upper extremities without focal deficit or hand atrophy; Dr. Goodman
23   noted Plaintiff was able to transfer on and off the exam table and remove his shoes
24   and clothing with no pain behaviors); and 37-40 (May 2016 testimony of medical
25   expert Robert C. Thompson, M.D., revealed a reduced range of motion in both
26   shoulders but no evidence of muscle atrophy in either hand, intact fine
27   manipulation and dexterity and no loss of fine or gross movement in the upper
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
      Case 2:19-cv-00282-JTR      ECF No. 19    filed 08/31/20   PageID.392 Page 9 of 16




 1   extremities). The opinions of Drs. Stahly and Dalton are not supported by the
 2   weight of the record evidence.
 3         The Court finds the reports of Drs. Stahly and Dalton are unsupported and
 4   inconsistent with the weight of the record evidence. The ALJ thus provided
 5   specific and legitimate reasons, supported by substantial evidence, for assigning no
 6   weight to the opinions of Drs. Stahly and Dalton.
 7   B.    Step Three
 8         Plaintiff next contends the ALJ erred at step three of the sequential
 9   evaluation process by failing to properly assess whether Plaintiff was disabled
10   under Listing 1.02B. ECF No. 15 at 11-12.
11         The Listings describe, for each of the major body systems, impairments that
12   are severe enough to prevent an individual from doing any gainful activity,
13   regardless of age, education, or work experience. 20 C.F.R. § 416.925(a). Each
14   Listing specifies the objective medical and other findings needed to satisfy the
15   criteria of that Listing. A diagnosis alone is insufficient; a medically-determinable
16   impairment must also satisfy all of the criteria of the Listing, 20 C.F.R. §
17   416.925(d), and Plaintiff bears the burden of establishing that an impairment
18   satisfies the requirements of a Listings impairment, Tackett, 180 F.3d at 1098-
19   1099; 20 C.F.R. §§ 404.1520(a)(4)(iii), 404.1520(d). A generalized assertion of
20   functional problems is not enough to establish disability at step three of the
21   sequential evaluation process. Tackett, 180 F.3d at 1100.
22         Plaintiff’s opening brief asserts he is disabled pursuant to Listing 1.02B,
23   ECF No. 15 at 12, but Plaintiff fails to address the specific requirements of Listing
24   1.02B or how the evidence of record satisfies the criteria of this Listing. Courts
25   will not consider matters on appeal that are not specifically and distinctly argued in
26   an opening brief. See Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008). The Ninth Circuit has repeatedly admonished that the Court
28   should not consider any claims that were not actually argued in an appellant’s


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
      Case 2:19-cv-00282-JTR          ECF No. 19    filed 08/31/20   PageID.393 Page 10 of 16




 1   opening brief. Greenwood v. Fed. Aviation Admin., 28 F.3d 971, 977 (9th Cir.
 2   1994). Rather, the Court should “review only issues which are argued specifically
 3   and distinctly in a party’s opening brief.” Id.; Indep. Towers of Washington v.
 4   Washington, 350 F.3d 925, 929 (9th Cir. 2003).
 5            In any event, the Court finds the ALJ committed no error at step three in this
 6   case.
 7            Listing 1.02B explains when a claimant with a major dysfunction of an
 8   upper extremity joint has a condition so serious that it is per se disabling. 20
 9   C.F.R. Part 404, Subpt. P, App. 1, § 1.02B (major dysfunction of an upper
10   extremity joint resulting in inability to perform fine and gross movements
11   effectively). Examples of inability to perform fine and gross movements
12   effectively include the inability to prepare a simple meal and feed oneself, the
13   inability to take care of personal hygiene, the inability to sort and handle papers or
14   files, and the inability to place files in a file cabinet at or above waist level. 20
15   C.F.R. Par 404, Subpt. P, App. 1, § 1.00B2c. The record contains no evidence of
16   Plaintiff being limited to such an extent.1 Plaintiff’s step three argument is without
17   merit.
18   C.       Plaintiff’s Symptom Testimony
19            Plaintiff next contends the ALJ erred by rejecting his subjective complaints.
20   ECF No. 15 at 12-17.
21            It is the province of the ALJ to make credibility determinations. Andrews,
22   53 F.3d at 1039. However, the ALJ’s findings must be supported by specific
23   cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Absent
24
25            1
                  While Plaintiff asserts the severe limitations assessed by Dr. Dalton support
26   a finding that he is disabled pursuant to Listing 1.02B, ECF No. 15 at 12, Dr.
27   Dalton’s opinion, as discussed above, was properly rejected by the ALJ in this
28   case. See supra.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
      Case 2:19-cv-00282-JTR     ECF No. 19    filed 08/31/20   PageID.394 Page 11 of 16




 1   affirmative evidence of malingering, the ALJ’s reasons for rejecting the claimant’s
 2   testimony must be “specific, clear and convincing.” Lester v. Chater, 81 F.3d 821,
 3   834 (9th Cir. 1996). “General findings are insufficient: rather the ALJ must
 4   identify what testimony is not credible and what evidence undermines the
 5   claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915,
 6   918 (9th Cir. 1993).
 7         In this case, the ALJ found Plaintiff’s medically determinable impairments
 8   could reasonably be expected to cause the alleged symptoms; however, Plaintiff’s
 9   statements concerning the intensity, persistence and limiting effects of those
10   symptoms were not entirely consistent with the medical and other evidence of
11   record. Tr. 24.
12         The ALJ first determined the objective medical evidence did not support a
13   finding that his RFC was less than assessed in the decision. Tr. 24.
14         A lack of supporting objective medical evidence is a factor which may be
15   considered in evaluating an individual’s credibility, provided it is not the sole
16   factor. Bunnell v. Sullivan, 347 F.2d 341, 345 (9th Cir. 1991) (Once a claimant
17   produces objective medical evidence of an underlying impairment, an adjudicator
18   may not reject the claimant’s subjective complaints based solely on a lack of
19   objective medical evidence to fully corroborate the alleged severity of pain.);
20   Robbins v. Soc. Sec. Admin., 466 F3d 880, 883 (9th Cir. 2006) (An ALJ may not
21   make a negative credibility finding “solely because” the claimant’s symptom
22   testimony “is not substantiated affirmatively by objective medical evidence.”).
23         The ALJ noted June 2014 x-rays revealed mild osteoarthritis of the bilateral
24   shoulders and acromioclavicular joints. Tr. 24, 240. The ALJ further discussed
25   the medical opinion evidence, beginning with Plaintiff’s long-time primary care
26   physician, Dr. Gaddy, who found Plaintiff’s shoulder issues limited him to light
27   exertion level work in 2006, Tr. 229-231, but noted in June 2014 that Plaintiff had
28   a full range of motion in his shoulders, Tr. 233. Tr. 24. In June 2014, Plaintiff


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
      Case 2:19-cv-00282-JTR      ECF No. 19    filed 08/31/20   PageID.395 Page 12 of 16




 1   reported to examining physician Rose that he was able to walk, sit, and stand
 2   without difficulty. Tr. 25, 235. Dr. Rose determined Plaintiff’s motor strength
 3   was 4-5/5 in all elements affecting the shoulders, elbows, wrists, hips, knees and
 4   ankles, overall dexterity was adequate, and ability to handle, grasp and manipulate
 5   did not appear to be affected. Tr. 25, 237. Dr. Hale, a state agency reviewing
 6   physician, opined in October 2014 that Plaintiff was capable of performing light
 7   exertion level work with some postural, reaching and environmental limitations.
 8   Tr. 25-26, 85-88. In April 2016, examiner Goodman found that Plaintiff had 5/5
 9   strength in his upper extremities without focal deficit or hand atrophy. Tr. 25, 257.
10   Dr. Goodman noted Plaintiff was able to transfer on and off the exam table and
11   remove his shoes and clothing with no pain behaviors. Tr. 25, 257. Finally, in
12   May 2016, medical expert Thompson opined that Plaintiff was capable of light
13   exertion level work with some restrictions. Tr. 25, 37-40.
14         Based on the foregoing, the credible medical evidence of record2 does not
15   align with Plaintiff’s allegations of completely disabling symptoms in this case.
16   Consequently, the ALJ’s finding that the objective medical evidence of record is
17   inconsistent with Plaintiff’s allegations is supported by substantial evidence.
18         The ALJ next indicated Plaintiff had largely undergone only conservative
19   treatment measures. Tr. 24.
20         Evidence of “conservative treatment” is sufficient to discount a claimant’s
21   testimony regarding severity of an impairment. Parra v. Astrue, 481 F.3d 742, 751
22   (9th Cir. 2007) (being treated with over-the-counter pain medication is an example
23   of “evidence of ‘conservative treatment’” that is “sufficient to discount a
24   claimant’s testimony regarding severity of an impairment.”); Johnson v. Shalala,
25
26         2
               As discussed in Section A, above, the opinions of Drs. Stahly and Dalton
27   were properly rejected by the ALJ as unsupported and inconsistent with the weight
28   of the record evidence. See supra.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 12
      Case 2:19-cv-00282-JTR      ECF No. 19    filed 08/31/20   PageID.396 Page 13 of 16




 1   60 F.3d 1428, 1434 (9th Cir. 1995) (finding conservative treatment suggests a
 2   lower level of both pain and functional limitation).
 3         As indicated by the ALJ, Tr. 24, Plaintiff has undergone very sporadic
 4   treatment with primarily conservative measures such as over-the-counter pain
 5   medication and prescribed anti-inflammatory medications. Tr. 257-258 (physical
 6   therapy referral), 262-263 (note of over-the-counter pain medication usage,
 7   prescription for pain medications and referral to physical therapy), 281 (referral to
 8   physical therapy). As noted by the Commissioner, ECF No. 17 at 12, Plaintiff did
 9   not dispute the accuracy of the ALJ’s statement regarding Plaintiff’s conservative
10   treatment, he merely emphasized he did not have health insurance during much of
11   the relevant time period, see ECF No. 15 at 14-15. Nevertheless, when Plaintiff
12   was able to meet with doctors regarding his symptoms, he was in fact only treated
13   with conservative measures, including medication management and physical
14   therapy.
15         Plaintiff’s history of conservative treatment was a valid reason to discount
16   his testimony regarding the severity of his impairments.
17         The ALJ additionally noted inconsistencies within the record that detracted
18   from Plaintiff’s reliability regarding his impairments. Tr. 26.
19         In determining credibility, an ALJ may engage in ordinary techniques of
20   credibility evaluation, such as considering claimant’s reputation for truthfulness
21   and inconsistencies in claimant’s testimony. Burch v. Barnhart, 400 F.3d 676, 680
22   (9th Cir. 2005); Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001). When
23   a claimant fails to be a reliable historian, “this lack of candor carries over” to other
24   portions of his testimony. Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
25         Contrary to Plaintiff’s testimony at the administrative hearing that he is only
26   able to stand and/or walk a couple of hours at one time before needing to sit, Tr.
27   44, 45, and that putting on his socks or shoes aggravates his left shoulder (making
28   it pop or dislocate), Tr. 46-47, Plaintiff reported to Dr. Rose in June 2014 that he


     ORDER GRANTING DEFENDANT’S MOTION . . . - 13
      Case 2:19-cv-00282-JTR      ECF No. 19    filed 08/31/20   PageID.397 Page 14 of 16




 1   was able to walk, sit, and stand without difficulty, Tr. 235, and Dr. Goodman noted
 2   in April 2016 that Plaintiff was able to transfer on and off the exam table and
 3   remove his shoes and clothing with no pain behaviors, Tr. 257. Tr. 26. The ALJ
 4   properly found the foregoing inconsistencies detracted from Plaintiff’s reliability
 5   regarding his impairments.
 6         The ALJ also concluded Plaintiff’s activities of daily living were
 7   inconsistent with any greater limitations than those assessed by the ALJ. Tr. 24,
 8   26. It is well-established that the nature of daily activities may be considered when
 9   evaluating credibility. Fair, 885 F.2d at 603. The ALJ noted the record reflected
10   Plaintiff was able to perform minimal cooking, cleaning and shopping, Tr. 235,
11   and Plaintiff testified he was able to dress, do some household tasks (clean dishes
12   and vacuum), and drive a car, Tr. 47, 52, 67. Tr. 26. It appears it was proper for
13   the ALJ to note Plaintiff’s activities of daily living as contrary to his subjective
14   complaints. However, even if it were improper for the ALJ to find Plaintiff’s level
15   of activity inconsistent with his subjective complaints, see Fair, 885 F.2d at 603
16   (one does not need to be “utterly incapacitated” to be disabled); Vertigan v. Halter,
17   260 F.3d 1044, 1050 (9th Cir. 2001) (“[T]he mere fact that a plaintiff has carried
18   on certain daily activities, such as grocery shopping, driving a car, or limited
19   walking for exercise, does not in any way detract from her credibility as to her
20   overall disability.”), the Court would find this error harmless given the ALJ’s other
21   supported reasons for finding Plaintiff less than fully credible. See Carmickle v.
22   Comm’r, Soc. Sec. Admin., 533 F.3d 1160, 1163 (9th Cir. 2008) (upholding
23   adverse credibility finding where ALJ provided four reasons to discredit claimant,
24   two of which were invalid); Batson v. Comm’r, Soc. Sec. Admin., 359 F.3d 1190,
25   1197 (9th Cir. 2004) (affirming credibility finding where one of several reasons
26   was unsupported by the record).
27         The ALJ is responsible for reviewing the evidence and resolving conflicts or
28   ambiguities in testimony. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 14
      Case 2:19-cv-00282-JTR      ECF No. 19     filed 08/31/20   PageID.398 Page 15 of 16




 1   1989). It is the role of the trier of fact, not this Court, to resolve conflicts in
 2   evidence. Richardson, 402 U.S. at 400. The Court has a limited role in
 3   determining whether the ALJ’s decision is supported by substantial evidence and
 4   may not substitute its own judgment for that of the ALJ even if it might justifiably
 5   have reached a different result upon de novo review. 42 U.S.C. § 405(g). After
 6   reviewing the record, the Court finds the ALJ provided clear and convincing
 7   reasons, supported by the record, for discounting Plaintiff’s symptom allegations in
 8   this case. The ALJ did not err in this regard.
 9   D.     Step Five
10          Plaintiff contends the ALJ erred at step five of the sequential evaluation
11   process by relying on the vocational expert’s testimony in response to an
12   incomplete hypothetical; a hypothetical that did not reflect all of Plaintiff’s
13   limitations. ECF No. 15 at 17-18.
14          As determined above, the ALJ did not err by rejecting the reports of Drs.
15   Stahly and Dalton and by finding Plaintiff’s symptom allegations were not entirely
16   credible. As such, the ALJ’s ultimate RFC determination is supported by
17   substantial evidence and free of error.
18          The ALJ’s RFC determination held that Plaintiff could perform light
19   exertion level work with certain postural, manipulative and environmental
20   limitations. Tr. 23. At the administrative hearing held on May 9, 2016, the
21   vocational expert testified that with the restrictions assessed by the ALJ, Plaintiff
22   retained the capacity to perform a significant number of jobs existing in the
23   national economy, including the positions of sandwich board carrier, counter clerk,
24   and usher. Tr. 27, 55-57. Since the vocational expert’s testimony was based on a
25   proper RFC determination by the ALJ, the ALJ did not err at step five of the
26   sequential evaluation process in this case.
27   ///
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 15
     Case 2:19-cv-00282-JTR    ECF No. 19   filed 08/31/20   PageID.399 Page 16 of 16




 1                                   CONCLUSION
 2         Having reviewed the record and the ALJ’s findings, the Court finds the
 3   ALJ’s decision should be affirmed. Therefore, IT IS HEREBY ORDERED:
 4         1.    Defendant’s Motion for Summary Judgment, ECF No. 17, is
 5   GRANTED.
 6         2.    Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED.
 7         IT IS SO ORDERED. The District Court Executive is directed to file this
 8   Order and provide a copy to counsel for Plaintiff and Defendant. Judgment shall
 9   be entered for Defendant and the file shall be CLOSED.
10         DATED August 31, 2020.
11
12                              _____________________________________
                                          JOHN T. RODGERS
13                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 16
